Citation Nr: 1428463	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-12 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for right elbow disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk

INTRODUCTION

The Veteran served on active duty from March 2000 to September 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which, in pertinent part, reopened the claim for service connection for right elbow disability and denied the claim.

The issue of service connection for a right elbow disability was denied in an unappealed September 2006 rating decision.  Where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a right elbow disability.

The Veteran provided testimony before the undersigned at the RO in June 2013.  A transcript is of record.  

This appeal was processed in part using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In September 2006, service connection for a right elbow disability was denied; no additional evidence or notice of disagreement was submitted within one year of notice of that decision.  
2.  Evidence received more than one year after the September 2006 rating decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a right elbow disability.

3.  Right elbow status post arthroscopy with loose body removal and mild arthritis was incurred during or as a result of service.  


CONCLUSIONS OF LAW

1.  The September 2006 rating decision that denied a claim for service connection for right elbow disability is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103 (2013).

2.  The evidence received since the September 2006 rating decision is new and material and sufficient to reopen a claim of service connection for a right elbow disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for right elbow status post arthroscopy with loose body removal and mild arthritis have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

As the Board is reopening the claim and granting service connection for right elbow disability, the issue on appeal is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2); VAOPGCPREC 5-2004.
 
If a notice of disagreement is not received within one year of the notice of an RO decision, and no new and material evidence is received during that period, the decision will become final.  38 U.S.C.A. § 7105(b)-(c) (West 2002). 

Generally, a claim which has been finally denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection for right elbow disability was initially denied in a September 2006 rating decision on the basis that a current, chronic disability had not been demonstrated.  The Veteran did not submit a notice of disagreement or new evidence within one year of that rating decision.  Therefore, the decision on the claim became final.  38 U.S.C.A. 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. 
§§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c) (2013)).

Since the September 2006 rating decision, a March 2007 VA X-ray report demonstrated a loose body within the right elbow joint.  October and November 2009 VA treatment records demonstrated that the Veteran underwent arthroscopy, right elbow, for loose body removal.  In the October 2009 pre-operative report, the Veteran reported having right elbow pain and locking for four years ever since he injured the elbow during service.  A November 2009 post-operative report also noted that mild arthritis of the right elbow was found during surgery.

The VA treatment records are new in that they were not previously of record.  They pertain to a basis for the prior denial, namely that the Veteran did not have a currently diagnosed right elbow disability.  They raise a reasonable possibility of substantiating the claim as they demonstrate symptoms that were first noted during service.  The claim is therefore reopened.
  
Service treatment records reveal treatment in May 2001 for right arm pain and locking.  The assessment was subluxable radial head, possible medial epicondylitis.  Again in July 2002, the Veteran reported right elbow intermittent pain and locking ever since an injury one year prior where he dislocated his elbow.  The assessment was right elbow dislocation.  An orthopedic consultation was obtained, where the physician stated that there was a possible loose fragment of the anterior distal humerus in the right elbow joint.  An X-ray obtained at that time revealed a discrete calcific density anterosuperior to the condylar region that may represent acute or chronic avulsion or a dystrophic calcification.  An August 2002 X-ray revealed the same, unchanged, calcific density, seen only on the lateral view.  

In August 2002, an MRI was obtained in order to rule out a loose body in the right elbow.  The MRI was unremarkable and the technician stated that if clinical concern persists for a loose body, a CT examination may be more helpful to evaluate the bony structures.  In October 2002, a CT scan revealed no gross evidence of loose bodies in the provided images.  

In January 2003, the Veteran complained of recurring pain and locking of the right elbow ever since the 2001 injury.  The physician reviewed the 2002 X-ray, MRI, and CT scan and assessed a possible status post right elbow dislocation and likely loose body versus avulsion anterior.  The physician recommended arthroscopy at that time.  

As noted above, arthroscopy of the right elbow was not performed until October 2009, although the Veteran reported that other medical professionals had suggested that it be performed.  That surgery revealed a loose body as well as mild arthritis of the elbow.  During the Board hearing, the Veteran reported that the symptoms he experienced which led to the surgery had been present, at least intermittently, since the first injury his right elbow during service.  

The Board recognizes that the 2002 MRI and CT scans were negative.  However, the wording of each report seems to imply that even though a loose body was not seen at that time, that did not mean that one was not there.  The MRI specifically stated that a CT scan could prove to be more helpful in seeing a small piece of bone and the CT scan stated that a loose body was not demonstrated in the images provided that day.  Even after reviewing these tests, a physician still suspected a loose body or avulsion in January 2003.  Moreover, the Board notes that the reported symptomatology has been the same ever since the 2001 injury: pain, locking, and numbness.  

Resolving all doubt in the Veteran's favor, the Board finds that currently diagnosed right elbow status post arthroscopy with loose body removal and mild arthritis was incurred during or as a result of service.  Therefore, the claim is granted.  


ORDER

Service connection for right elbow status post arthroscopy with loose body removal and mild arthritis is granted.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


